EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the Claims 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
5. (Cancelled). 
10. (Cancelled). 
12.-15. (Cancelled). 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art fails to disclose or suggest a culture media platform comprising a basal cell culture media containing amino acids at certain molar ratios with a certain total amino acid content, and a feed media containing amino acids at certain different molar ratios with a certain different total amino acid content.

The closest prior art references are Léon et al., US Publication No. 2012/0309056 (hereinafter Léon) and Broly et al., US Patent No. 2016/0264940 (hereinafter Broly). Léon discloses basal culture media and concentrated, feed media for efficient production of biologics (Abstract, ¶ [0130]-[0174]). Amino acids that may be included in the culture media include, isoleucine, leucine, phenylalanine, threonine, valine, tryptophan, methionine, and others (¶ [0029]). Léon does not disclose that the amino acids are present at certain molar ratios, or that the media contains amino acids at a certain total amino acid concentration. 
	Broly discloses culture media for mammalian fed-batch cultures (Abstract,  ¶ [0010]). In one embodiment, the culture media contains 1 to 6 mM L-lsoleucine, 2 to 9 mM L-Leucine, 0.5 to 3 mM L-Phenylalanine, 0.7 to 3 mM L-Tyrosine, 0.7 to 6 mM L-Threonine, 1 to 7 mM L-Valine, 0.5 to 2 mM L-Tryptophan, 0.7 to 6 mM L-Proline, and 0.4 to 2 mM 0.4 to 2 mM, with a total amino acid content of between 16.7 to 88.4 mM (¶ [0014]). Broly does not disclose utilizing both a basal culture media and a feed media, nor does Broly disclose that a feed media may have a total amino acid content of 100 to 1000mM. 
	The prior art therefore, fails to disclose or suggest a medium platform for culturing mammalian cells comprising: a) a basal cell culture medium for culturing mammalian cells comprising the following amino acids at a molar ratio relative to isoleucine (mM/mM) of: L-leucine/L-isoleucine of 1.2-2.2, L-phenylalanine/L-isoleucine of 0.5-0.9, L-tyrosine/L-isoleucine of 1.5-2.7, L-threonine/l-isoleucine of 1.0-1.9, and L-valine/L-isoleucine of 1.0-1.9, wherein the basal cell culture medium has a total amino acid content of 25 to 150 mM, and b) a feed medium comprising the following amino acids at a molar ratio relative to isoleucine (mM/mM) of: L-leucine/L-isoleucine of 2.3-4.2, L-phenylalanine/L-isoleucine of 0.6-1.1, L-threonine/l-isoleucine of 1.3-2.4, and L-valine/L-isoleucine of 1.1-2.0, wherein the feed medium has a total amino acid content of 100 to 1000 mM. For at least these reasons, and the reasons evident in the prosecution history, the present claims are deemed to be allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 7-9  are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632